Citation Nr: 0622528	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-24 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right leg, and right knee replacement. 

2.  Entitlement to service connection for bilateral hip 
disability.  


REPRESENTATION

Veteran represented by:  The American Legion

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1981 to 
October 1981 and from April 1986 to December 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran completed VA form 21-4142 requesting that VA 
obtain records from: 

Daniel R. Juba, MD
2300 Park Ave., Ste 101E
Orange Park, Fl 32073

The veteran indicated that Dr. Juba had treated her from 1991 
to the present.  However, in VA's request to Dr. Juba, only 
treatment records from 2002 forward were requested.  As the 
veteran's treatment records from around the time of her 
discharge from service are pertinent to the adjudication of 
her claim, a remand is necessary.  Additionally, records from 
the veteran's knee replacement surgery are not contained in 
the veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and find out where 
her knee replacement surgery was 
performed; obtain consent to obtain the 
records from the surgery; and then obtain 
the records.

2.  Obtain the treatment records from Dr. 
Juba from 1991 to 2002.

3.  Once the above development is 
complete, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the veteran and 
her representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


